Opinion filed February 26, 2009 











 








 




Opinion filed February 26,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00012-CV
                                                    __________
 
                                      CHERYL PRESTON, Appellant
 
                                                             V.
 
                          TEXAS
HEALTH ENTERPRISES, INC. D/B/A 
DEERINGS
NURSING HOME, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. C-102,500
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
trial court signed the judgment on October 28, 2008.  A motion for new trial
was not filed.  On January 6, 2009, Cheryl Preston filed a pro se notice of
appeal.  We dismiss for want of jurisdiction.




The
clerk of this court advised the parties that it appeared an appeal had not been
timely perfected and directed Preston to respond showing grounds for continuing
the appeal.  Preston has filed several documents in response.  On February 11,
2009, Preston filed a motion to forgive the  tardiness of her appeal.
Pursuant
to Tex. R. App. P. 26.1, the
notice of appeal was due to be filed on or before December 1, 2008.  To secure
an extension of time to perfect the appeal, both the notice of appeal and a
motion were due to be filed on or before December 16, 2008.  Tex. R. App. P. 26.3.  Preston=s notice of appeal was not
filed until seventy days after the judgment was signed.  Her letters, motion,
and other documents do not comply with the requirements of Verburght v.
Dorner, 959 S.W.2d 615 (Tex. 1997).  Therefore, Preston has failed to
invoke the jurisdiction of this court.
The
pro se motion is overruled, and the appeal is dismissed.
 
PER CURIAM
 
February 26,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.